

Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of the
March 25, 2016, between Independent Bank, McKinney, Texas (the “Employer”) and
James C. White (the “Executive”), and is joined in by Employer’s parent company,
Independent Bank Group, Inc. (“IBG”).
RECITALS
WHEREAS, Employer and IBG desire to employ Executive as an executive officer and
Executive desires to become an executive officer of Employer and IBG; and
WHEREAS, Employer, IBG, and Executive desire to set forth the terms and
conditions of such employment.
NOW, THEREFORE, in consideration of the mutual premises, benefits and covenants
herein contained, Employer and Executive, joined in by IBG, agree as follows:
1.Position.
Executive shall serve as Executive Vice President and Chief Operations Officer
of IBG and Employer. Executive shall oversee branch and back room operations,
Treasury Management including sales and operations, Information Technology and
other operational areas as assigned from time to time by the Chairman and CEO of
Employer.
2.    Compensation, Benefits and Expenses.
As compensation for the services to be provided to IBG and Employer by
Executive, Executive shall receive the following compensation.
2.1     Salary. Employer shall pay to Executive an annual base salary of
$265,000.00 (the “Base Salary Amount”) in equal installments pursuant to the
Employer’s standard payroll policies and subject to such withholding or
deductions as may be mutually agreed between the Employer and the Executive or
required by law.
2.2    Annual Incentive Bonus. In addition to the Base Salary Amount, the
Executive shall be eligible to receive an annual incentive bonus, based upon the
Executive’s and the Employer’s attainment of pre-established performance goals
(the “Annual Incentive Bonus”). The performance goals upon which the Annual
Incentive Bonus will be based shall be adopted at the beginning of each year by
the Board of Directors of the Employer (the “Board”). For each fiscal year
during the Term of this Agreement, the Executive’s Annual Incentive Bonus amount
shall be determined and approved by the Board after a review of the extent to
which the pre-established performance goals




--------------------------------------------------------------------------------




have been attained, with the target amount being approximately 50% of the Base
Salary Amount. The Board’s review and approval of the Annual Incentive Bonus
amount shall be completed no later than the 30th day after the end of each of
the Employer’s fiscal year and shall be paid to the Executive within thirty (30)
days after the amount has been approved by the Board. The Annual Incentive Bonus
shall be paid 65% in cash and 35% in restricted shares of IBG’s common stock
(subject to a three year vesting requirement) granted pursuant to IBG’s 2013
Equity Incentive Plan (the “Plan”) and a Restricted Stock Agreement as provided
for in the Plan, copies of which have been provided to the Executive.
2.3    Stock Grant. IBG shall grant and issue to the Executive 12,000 restricted
shares of its common stock. The grant and issuance of the restricted shares
provided for in this Section 2.3 is subject to the terms and conditions of the
Plan. Such grant of restricted shares shall be pursuant to, and evidenced by, a
Restricted Stock Agreement as provided for in the Plan and be subject to a five
year vesting requirement.
2.4    Fringe Benefits. Executive shall be entitled to participate in the
Employer’s (i) group health plan, (ii) group disability insurance plan, (iii)
life insurance benefits, (iv) 401(k) plan benefits, and (v) other benefits
consistent with those provided by Employer to other officers of similar
positions with the Employer.
3.    Change in Control.
If Executive’s employment is terminated for any reason in connection with, or
during a period of one year following a Change in Control (as defined in the
Plan), Employer (or the successor to Employer) shall, on the date the
termination of Executive’s employment becomes effective, pay to Executive a lump
sum cash amount equal to the sum of (i) two times the Base Salary Amount, plus
(ii) the amount of the Annual Incentive Bonus paid to Executive for the year
prior to termination. Further, all outstanding unvested stock grants shall vest
in accordance with the Restricted Stock Agreement.
4.    Termination.
This Agreement and the Executive’s employment may be terminated at any time by
either Employer or Executive upon thirty days prior written notice. The
obligations of the Employer (or the successor to the Employer following a Change
in Control) under this Agreement and the obligations of the Executive under the
Restricted Stock Agreement shall survive termination of this Agreement.
[Signature Page to Follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written, but to be effective for all purposes as of the Effective
Date.
INDEPENDENT BANK



                        By: /s/ David R. Brooks                         
                            David R. Brooks
                            Chairman of the Board and CEO
EXECUTIVE:


                        /s/ James C. White                                   
                        James C. White
    
IBG hereby joins in the foregoing Agreement, and undertakes that it will be
bound thereby and will do and perform all acts and things therein referred to or
provided to be done by it.


IN WITNESS WHEREOF, IBG has caused this undertaking to be made in counterparts
by its duly authorized officers as of the date first above written.    


INDEPENDENT BANK GROUP, INC.




By:    /s/ David R. Brooks                         
David R. Brooks
Chairman of the Board and CEO


